DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/12/22 has been entered.  Claims 11-21 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/20/22.
Claim Objections
Claim(s) 11-14, 17, 19 is/are objected to because of the following informalities: 
Claim 11 Line 3 “a stocking, footwear, or a glove” seems to have improper antecedent basis with Claim 11 Line 2 “stockings, footwear, and gloves”; as best understood, despite the discrepancy between a singular or plural form of the term(s), the elements are referring to the same; examiner recommends deleting Claim 11 Line 3 “of a stocking, footwear, or a glove”; for purposes of applying art and providing rejections, Claim 11 Line 3 will be considered already met with Claim 11 Line 2
Claim 11 Lines 3-4 “said outer portion being intended to” is recommended to read “said outer portion configured to” for clearer establishment that the atmospheric agents are not positively claimed
Claim 11 Line 6 “outer knitted portion” should read “knitted outer portion” for proper antecedent basis for Claim 11 Line 3 “knitting an outer portion”
Claim 11 Line 10 “outer knitted portion” should read “knitted outer portion”
Claim 11 Line 12 “outer knitted portion” should read “knitted outer portion”
Claim 11 Line 16 “outer knitted portion” should read “knitted outer portion”
Claim 11 Line 17 “outer knitted portion” should read “knitted outer portion”
Claim 12 Line 3 “outer knitted portion” should read “knitted outer portion”
Claim 13 Line 1 “outer knitted portion” should read “knitted outer portion”
Claim 14 Line 1 “outer knitted portion” should read “knitted outer portion”
Claim 14 Line 2 “outer knitted portion” should read “knitted outer portion”
Claim 17 Lines 2-3 “outer knitted portion” should read “knitted outer portion”
Claim 19 Line 3 “outer knitted portion” should read “knitted outer portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13, 18, 20, 21 is/are rejected under U.S.C. 112(b).
The term “outer knitted portion and the ring-shaped portion are knitted continuously on a…loom” in Claim 13 is unclear and therefore renders the claim indefinite.  Based on the ordinary meaning of the terms “knitted” and “loom” in the art, a loom is a weaving machine, wherein looms do not perform knitting.  Although applicants can be their own lexicographer, no special definition has been given in the original disclosure to otherwise allow interpretation of the terms other than their ordinary meanings.   Examiner recommends amending Claim 13 to read “wherein the knitted outer portion and the ring-shaped portion are knitted continuously.”  For purposes of applying art and providing rejections, especially since applicant confirmed that they intend for the term “knitted” to be used throughout the claims instead of “woven”, Claim 13 will be considered met inasmuch as the knitted outer portion and the ring-shaped portion are knitted continuously and circularly manufactured.
The term “end portion is knitted continuously on a…loom” in Claim 18 is unclear and therefore renders the claim indefinite.  Based on the ordinary meaning of the terms “knitted” and “loom” in the art, a loom is a weaving machine, wherein looms do not perform knitting.  Although applicants can be their own lexicographer, no special definition has been given in the original disclosure to otherwise allow interpretation of the terms other than their ordinary meanings.   Examiner recommends amending Claim 18 to read “wherein the end portion is knitted continuously.”  For purposes of applying art and providing rejections, especially since applicant confirmed that they intend for the term “knitted” to be used throughout the claims instead of “woven”, Claim 18 will be considered met inasmuch as the end portion is knitted continuously and circularly manufactured.
	The term “measured as a ‘speed of absorption of the water’” in Claim 20 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear why the term is in quotation marks, which can be construed as the term is slang or jargon and does not provide a face-value meaning.  As such, the metes and bounds of the term are unclear rendering the claim indefinite.  As best understood, for purposes of applying art and providing rejections, inasmuch as the structures of the claim have been met, the claim is met.
	The term “according to a standard JIS L 1907:2004 part 7.1.2” in Claim 20 Lines 2-3 is unclear and therefore renders the claim indefinite.  A copy of the specific standard claimed has not been provided.  As such, it is unclear whether any and all of the variables of the standard have been clearly defined and claimed as to provide specific metes and bounds to the claim.  As best understood, for purposes of applying art and providing rejections, inasmuch as the structures of the claim have been met, the claim is met.
The term “according to a standard UNI EN ISO 24920” in Claim 21 Line 2 is unclear and therefore renders the claim indefinite.  A copy of the specific standard claimed has not been provided.  As such, it is unclear whether any and all of the variables of the standard have been clearly defined and claimed as to provide specific metes and bounds to the claim.  Furthermore, original disclosure has not provided the specific year associated with the standard claimed, which also does not provide metes and bounds for this standard in the original disclosure.  As best understood, for purposes of applying art and providing rejections, inasmuch as the structures of the claim have been met, the claim is met.
The term “(ISO 4)” in Claim 21 Line 3 is unclear and therefore renders the claim indefinite.  A copy of the specific standard claimed has not been provided.  As such, it is unclear whether any and all of the variables of the standard have been clearly defined and claimed as to provide specific metes and bounds to the claim.  Furthermore, original disclosure has not provided the specific year associated with the standard claimed, which also does not provide metes and bounds for this standard in the original disclosure.  As best understood, for purposes of applying art and providing rejections, inasmuch as the structures of the claim have been met, the claim is met.
The term “90 (ISO  4)” in Claim 21 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear why the value 90 is defined according to ISO 4 when Claim 21 seems to define the value as being measured to a different standard, UNI EN ISO 24920).  As best understood, for purposes of applying art and providing rejections, inasmuch as the structures of the claim have been met, the claim is met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder et al (US Publication 2022/0061462), herein Heidenfelder.
Regarding Claim 11, Heidenfelder teaches a process for making a knitted semi-finished product (10) for manufacturing stockings, footwear and gloves (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure of the method, see [0004] "method for permanently waterproofing footwear"; see Fig. 4A; [0107] "footwear 2 comprises an upper assembly 4 and a sole 8"; [0107] "upper assembly 4 comprises a breathable upper material 40"; [0108] "breathable upper material 40…form an outer construction 6 of the footwear 2…the outer construction 6...may be...knit"; [0114] "waterproof, breathable bootie 10 is attached to the breathable upper material 40...via an adhesive tape 14"; [0004] "bootie having a waterproof, breathable laminate construction…comprising a functional layer and at least one textile layer"; [0130] "Fig. 7 shows …three-layer laminate 51...functional layer 51 which is an ePTFE membrane...a first textile layer 56 and a second textile layer 58...knitted layers"; wherein the bootie 10 is the knitted semi-finished product inasmuch as it has knitted layers in its laminate and is semi-finished inasmuch as it is made as a separate element before combining with other elements of the footwear), comprising:
knitting an outer portion of a stocking, footwear, or a glove (see Fig. 4A; [0111] "bootie 10"; [0004] "bootie having a waterproof, breathable laminate construction…comprising a functional layer and at least one textile layer"; [0130] "Fig. 7 shows …three-layer laminate 51...functional layer 51 which is an ePTFE membrane...a first textile layer 56 and a second textile layer 58...knitted layers"; [0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14", wherein outer portion is the portion of 10 below 14; see aforementioned, wherein the bootie is eventually of a footwear);
said outer portion being intended to come into contact with atmospheric agents (Heidenfelder teaches the outer portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of contacting atmospheric agents, especially as the outer portion does not exist in a sealed vacuum and therefore can come into contact with atmospheric agents, especially as Fig. 4A clearly shows outer portion encompassing [0118] “donning region 98”, wherein donning region 98 can allow atmospheric agents to come into contact with the outer portion)
said outer portion being configured to contain a user’s foot or hand (Heidenfelder teaches the outer portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of containing a user’s foot, especially in light of the aforementioned, wherein the bootie is eventually of a footwear configured to contain a user’s foot); 
knitting an auxiliary portion (14 + portion of 10 above 14) connected to the knitted outer portion (for knitted 14-- [0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14"; [0022] "adhesive tape may be...activatable adhesive yarns knitted into the textile layer of the laminate construction"; for knitted portion of 10 above 14-- see aforementioned, where 10 was established to have been knitted; inasmuch as the portion above 14 is the same as the portion below 14, otherwise known as 10, the portion of 10 of the auxiliary portion is also knitted; inasmuch as portion 10 connects throughout the entire semi-finished product, the portion of 10 of the auxiliary portion is connected to the portion 10 of the outer knitted portion);
wherein the auxiliary knitted portion delimits an opening configured to accommodate the user's foot or hand (inasmuch as the auxiliary knitted portion is part of a footwear, there is an opening for a user’s foot); wherein knitting the auxiliary portion comprises:
knitting a ring-shaped portion (14) directly connected to the knitted outer portion ([0084] "sewing of the adhesive tape 14"; [0022] "adhesive tape may be…activatable adhesive yarns knitted into the textile layer of the laminate construction"); and
waterproofing the knitted outer portion so as to obtain a main waterproofed portion ([0033] "waterproof…bootie"; inasmuch as portion bootie 10 of the knitted outer portion is waterproof, the knitted outer portion is waterproofed as recited),
wherein the main waterproofed portion prevents passage of liquids from an outside to an inside of the semi-finished product (inasmuch as the bootie 10 is the semi-finished product and is waterproofed, it performs as recited).

Heidenfelder seems to teach wherein the ring-shaped portion (14) has a lower hydrophilic characteristic than a hydrophilic characteristic of the knitted outer portion (10 below 14) to at least slow down a capillary rise of a liquid absorbed by the knitted outer portion ([0013] "functional layer may include or may be at least one breathable and waterproof membrane.  The membrane may be selected from polyurethane, polyester, polyether, polyamide, polyacrylate, copolyether ester, and copolyether amides, as well as other suitable thermoplastic and elastomeric films...ePTFE...GORE-TEX"; [0084] "adhesive tape 14 comprises…thermoplastic polyurethane"; as such, the ring-shaped portion 14 is polyurethane which has lower hydrophilicity than the knitted outer portion of polyamide, wherein it is known in the art that polyurethane has lower hydrophilicity than polyamide forms such as nylon 6 and nylon 66, see extrinsic evidence Min et al NPL; inasmuch as the structural/material characteristics between the two portions are met, the ring-shaped portion slows down capillary rise of liquid as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder, if necessary, such that the ring-shaped portion has lower hydrophilicity than the outer knitted portion in order to properly waterproof the adhesive tape area, especially as Heidenfelder already seems to indicate a waterproof tape/ring-shaped portion ([0026] -- otherwise, how does the bootie stay waterproof when the adhesive is sewn in); especially since the seam is already weak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape to be lower hydrophilicity to ensure that the area remains waterproof.
Regarding Claim 12, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches wherein the ring-shaped portion is knitted with at least one yarn having a lower hydrophilic characteristic than a hydrophilic characteristic of a yarn of the outer knitted portion (see aforementioned rejection of Claim 11 and extrinsic evidence Merriam Webster for definition of yarn being a knitted material, especially as that forming a textile/cloth; inasmuch as the ring-shaped portion is knitted, it constitutes at least one yarn; inasmuch as the outer portion is knitted, it constitutes at least one yarn, furthermore as it constitutes textile layers; wherein the hydrophilicity recitation was already previously rejected via the materials of the recited portions; wherein, as aforementioned, woven is interpreted as knitted).
Regarding Claim 14, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches wherein waterproofing the knitted outer portion comprises: applying at least one impermeable membrane to the knitted outer portion ([0013] "functional layer may include or may be at least one breathable and waterproof membrane”, wherein functional layer was previously established as part of the laminate of the outer knitted portion in the rejection of Claim 11, wherein impermeable is met by being waterproof).
Regarding Claim 15, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 14.
Heidenfelder further teaches wherein the at least one impermeable membrane is breathable ([0111] “waterproof, breathable bootie 10”; inasmuch as the bootie is breathable and the bootie comprises the membrane as established in Claim 14, the membrane is breathable).
Regarding Claim 16, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 14.
Heidenfelder further teaches wherein the at least one impermeable membrane extends at least to the ring-shaped portion ([0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14").
Regarding Claim 17, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder further teaches knitting an end portion directly connected to the ring-shaped portion on a side opposite the knitted outer portion ([0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14", wherein end portion is the extent of 10 above 14 and therefore opposite the extent of 10 below 14 being the outer knitted portion; see rejection of Claim 11--inasmuch as the ring-shaped portion 14 is knitted into the laminate which comprises the outer knitted portion/end portion, the end portion is directly connected to the ring-shaped portion; wherein 10 was previously established to be a knitted laminate, and therefore the end portion is knitted directly connected).
Regarding Claim 19, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Modified Heidenfelder further teaches wherein the hydrophilic characteristic of the ring-shaped portion is configured to stop the capillary rise of the liquid absorbed by the knitted outer portion (inasmuch as the structural/material characteristics between the two portions are met, the ring-shaped portions stops capillary rise of liquid as recited).
Regarding Claim 20, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Modified Heidenfelder does not explicitly teach wherein the hydrophilic characteristic of the ring-shaped portion measured as a “speed of absorption of the water” according to a standard JIS L 1907:2004 part 7.1.2 is smaller than 15mm/10min in a direction from a bottom to a top joining the outer portion and an end portion of the semi-finished product.
However, Heidenfelder further teaches the ring-shaped portion joining the outer portion and an end portion of the semi-finished product ([0114] "Fig. 4A, the waterproof, breathable bootie 10 extends somewhat higher than the adhesive tape 14", wherein end portion is the extent of 10 above 14 and therefore opposite the extent of 10 below 14 being the outer knitted portion; see rejection of Claim 11--inasmuch as the ring-shaped portion 14 is knitted into the laminate which comprises the outer knitted portion/end portion, the end portion is joined to the ring-shaped portion; wherein 10 was previously established to be a knitted laminate, and therefore the end portion is knitted joined).
As such, modified Heidenfelder teaches the ring-shaped portion joining the outer portion and an end portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of the ring-shaped portion measured as a “speed of absorption of the water” according to a standard JIS L 1907:2004 part 7.1.2 is smaller than 15mm/10min in a direction from a bottom to a top joining the outer portion and an end portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05. 
Especially in light of the 112(b) rejections, inasmuch as the structures are met, the recitation is met.
Regarding Claim 21, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Modified Heidenfelder does not explicitly teach a surface wetting resistance of the ring-shaped portion measured according to a standard UNI EN ISO 24920 is equal to or greater than 90 (ISO 4).
However, modified Heidenfelder already taught a lower hydrophilic characteristic of the ring-shaped portion (see rejection of Claim 11, wherein such a characteristic seems related to a surface wetting resistance).
As such, modified Heidenfelder teaches a lower hydrophilic characteristic of the ring-shaped portion which meets the structural limitations in the claims and performs the functions as recited such as the surface wetting resistance of the ring-shaped portion being capable of being measured according to a standard UNI EN ISO 24920 is equal to or greater than 90 (ISO 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the aforementioned and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05. 
Especially in light of the 112(b) rejections, inasmuch as the structures are met, the recitation is met.

Claim(s) 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder et al (US Publication 2022/0061462), herein Heidenfelder, further in view of Hoying et al (USPN 11166517), herein Hoying.
Regarding Claim 13, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 11.
Heidenfelder does not explicitly teach wherein the knitted outer portion and the ring-shaped portion are knitted continuously on a single linear or circular loom.
However, Heidenfelder’s knitted outer portion and ring-shaped portion are in the context of footwear ([0111] “bootie 10 is arranged in…footwear 2…as provided by the upper assembly 4 and the sole 8”).

Hoying teaches wherein footwear is knitted continuously on a single linear or circular loom (in light of the 112(b) rejections, circular loom is understood as circularly manufactured, wherein a seamless/continuously knit upper via a circular knitting technique meets the limitation; Col. 8 Lines 61-63 "shoe upper may be a sock-like shoe upper including such knit structure…manufactured by a circular knitting technique"; Col. 51 Lines 24-25 "during knitting, internal and external knit elements are knit as a continuous knitted tube"; Claim 5 Col. 68 Lines 37-38 "shoe upper is seamless").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder’s upper (and therefore its knitted outer portion and its ring-shaped portion) to be continuously circularly knit as taught by Hoying as it is a known method in the art for ease of manufacturing and variety of design applications (Col. 13 Lines 32-34).
Regarding Claim 18, modified Heidenfelder teaches all the claimed limitations as discussed above in Claim 17.
Heidenfelder does not explicitly teach wherein the end portion is knitted continuously on a single linear or circular loom.
However, Heidenfelder’s end portion is in the context of footwear ([0111] “bootie 10 is arranged in…footwear 2…as provided by the upper assembly 4 and the sole 8”).

Hoying teaches wherein footwear is knitted continuously on a single linear or circular loom (in light of the 112(b) rejections, circular loom is understood as circularly manufactured, wherein a seamless/continuously knit upper via a circular knitting technique meets the limitation; Col. 8 Lines 61-63 "shoe upper may be a sock-like shoe upper including such knit structure…manufactured by a circular knitting technique"; Col. 51 Lines 24-25 "during knitting, internal and external knit elements are knit as a continuous knitted tube"; Claim 5 Col. 68 Lines 37-38 "shoe upper is seamless").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heidenfelder’s upper (and therefore its end portion) to be continuously circularly knit as taught by Hoying as it is a known method in the art for ease of manufacturing and variety of design applications (Col. 13 Lines 32-34).

Response to Arguments
Applicant’s arguments with respect to claims 11-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 11 that Heidenfelder does not disclose bootie 10 forming an outer portion, examiner respectfully disagrees.  First, the outer portion herein is the portion of bootie 10 located below 14 in Fig. 4A.  Furthermore, it is an outer portion inasmuch as it is outer/exterior to other elements such as [0107] “insole 44”, wherein it is furthermore an outer portion inasmuch as it has been defined as being in contact with atmospheric agents, such a limitation being rejected as indicated in the U.S.C. 103 rejection above; merely because the layer is not the outermost does not mean that it is not capable of contacting atmospheric agents; furthermore, the layer is capable of being turned inside/out and therefore being the outermost.
Pertaining to applicant’s remarks beginning on page 12 addressing the outer portion being instead interpreted as upper assembly 4 and the auxiliary portion instead interpreted as adhesive tape 14, such remarks are currently irrelevant to the rejection at hand (outer portion is portion of bootie 10 located below 14, auxiliary portion is 14 + portion of 10 above 14 in the rejection herein).  Nevertheless, examiner notes that even if the interpretation were as applicant alludes, tongue 42 and collar 5 are both outer/outermost portions of the outer portion of upper assembly 4, and adhesive tape 14 being in proximity to an opening still delimits an opening.  
Pertaining to applicant’s remarks beginning on page 12 that Heidenfelder does not slow down capillary rise of a liquid merely because the lower hydrophilic material (14) is a “discontinuous structure” as alluded on page 14 (otherwise, a ”separate” layer) than the higher hydrophilic material (portion of 10 below 14) as opposed to being the same layer, examiner respectfully disagrees.   At the least, any liquid in portion 10 in contact with 14 would at the least be slowed down as recited.  Furthermore, any water migrating from 10 towards 14 in capillary rise, such as in a horizontal or diagonal direction, would also be at least slowed down.  Capillary rise is not limited to only the arrows illustrated on page 13 of the remarks.  See other arrows in the annotated portion of Fig. 4B below for other instances of capillary rise that would be at least slowed down as aforementioned.

    PNG
    media_image1.png
    403
    459
    media_image1.png
    Greyscale

Similarly, applicant’s remarks on page 13 alluding that the outer portion is upper assembly 4 also does not teach capillary rise being slowed down, such remarks are not currently relevant to the rejection at hand.  Even so, a similar explanation pertaining to the capillary rise having directions that would be at least slowed down would apply.
Pertaining to applicant’s remarks on page 14 that Heidenfelder has multiple instances of adhesive 14 and therefore does not slow capillary rise, examiner respectfully disagrees as there is still prevention of capillary rise between 10 and 14 at at least one location as explained above.
Pertaining to applicant’s remarks beginning on page 14 that the adhesive of Heidenfelder cannot be moved, examiner notes that such remarks are currently irrelevant to the rejection at hand as the adhesive is not moved in the rejection herein.
Remarks seem to intend to construe the claims to a narrower interpretation than what is currently claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969. The examiner can normally be reached M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732